Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
Claims
Claims 9-19 are pending. 
Examiner’s Note
On page 1 of the Paper filed 5/9/2022 Applicant inaccurately refers to an Office Action of 6/12/2018 and inaccurately refers to a “Final” Office action.  

    PNG
    media_image1.png
    165
    701
    media_image1.png
    Greyscale

The last Office action was a Notice of Non-Compliant Amendment and the Office Action before that was a Non-Final Office Action.

    PNG
    media_image2.png
    178
    758
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    313
    758
    media_image3.png
    Greyscale

When making amendments to the claims Applicant is advised to be careful and not add new matter.  If Applicant believes that support is present in the Figures then Applicant is advised to consider amending the text of the Specification to capture the new limitations while being careful not to add new matter.  Applicant is advised to precisely point out where in the disclosure as filed, not the PGPUB, support is present for any amendments.
WITHDRAWN OBJECTIONS
All objections of record in the Office Action mailed 1/20/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 5/9/2022.
WITHDRAWN REJECTIONS
All rejections of record in the Office Action mailed 1/20/2022 have been withdrawn due to Applicant’s amendments in the Paper filed 5/9/2022.
NEW OBJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The disclosure is objected to because of the following informalities: it is unclear what the cited references at page 4 are referring to.  

    PNG
    media_image4.png
    421
    679
    media_image4.png
    Greyscale

Appropriate correction is required.
Specification
The amendment filed 5/9/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the references at page 4 are new matter.

    PNG
    media_image4.png
    421
    679
    media_image4.png
    Greyscale

The paragraphs added to pages 31-32 are new matter.

    PNG
    media_image5.png
    404
    659
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    356
    661
    media_image6.png
    Greyscale

Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claims 9-12, 15 and 19 are objected to because of the following informalities:  
A comma is missing at line 4 of Claim 9 between B5 and B6.

    PNG
    media_image7.png
    164
    629
    media_image7.png
    Greyscale

A comma is missing at line 15 of Claim 9 between B5 and B6.
A comma is missing at lines 4-5 of Claim 10 between B5 and B6.
Spacing is missing between the numbers and units for the ingredients in Claim 10, line 12+.

    PNG
    media_image8.png
    696
    502
    media_image8.png
    Greyscale

Claim 10 ends with a semicolon instead of a period.

    PNG
    media_image9.png
    59
    274
    media_image9.png
    Greyscale

A comma is missing at line 4 of Claim 11 between B5 and B6.
The word “and” is missing prior to “additionally” at line 10 of Claim 11.
Spacing is missing between the numbers and units for the ingredients in Claim 11, lines 12-13.

    PNG
    media_image10.png
    99
    476
    media_image10.png
    Greyscale

A comma is missing at line 6 of Claim 12 after the phrase “weight gain”.
An extraneous “(a)” is at line 3 of Claim 15.

    PNG
    media_image11.png
    116
    622
    media_image11.png
    Greyscale

The phrase “decease” at line 8 of Claim 9 appears to be a typo.
The term “protecting” at Claim 19, line 44 appears to be a typo.
The term “prevent” at Claim 19, line 48 appears to be a typo.
A comma is missing at line 50 of Claim 19 after the phrase “immune function”.  
There is only one bracket at Claim 19, line 59.
Appropriate correction is required.
NEW REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Official Correspondence.
Claim Rejections - 35 USC § 112
Claims 9-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “administering to a female … a nutraceutical formulation … to reintroduce and supplant deficient nutrients” in Claim 9, lines 1-7 is vague and indefinite as it is unclear how it is possible to administer a nutraceutical formulation if a female is not deficient.  The claim appears to assume a female is deficient, however, the claims do not establish a female is deficient.  If a female is not deficient then it appears this method claim is impossible.
The phrase “administering to a female … a nutraceutical formulation … to said woman” in Claim 9, lines 13-18 is vague and indefinite as it is unclear how it is possible to administer a nutraceutical formulation if a female is not deficient.  The claim appears to assume a female is deficient, however, the claims do not establish a female is deficient.  If a female is not deficient then it appears this method claim is impossible.
Claim 9 recites the limitation "said woman" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "said female".
The phrase “adjusting pharmaceutically acceptable amounts … said female” is vague and indefinite as it is unclear what method step of administering takes place by “adjusting …” as this appears to be a mental calculation that does not appear to have anything to do with further limiting the claim as female does not receive any adjusted amount of nutraceutical formulation.
The phrase “wherein said nutraceutical formulation is administered” in Claim 10, lines 1-2 is vague and indefinite as it is unclear whether the first nutraceutical formulation or the adjusted nutraceutical formulation is administered.
The phrase “administrating said formulation comprising the following ranges: … Calcium D Glucarate: 0.01 - 1 gram” in Claim 10, lines 10-25 is vague and indefinite as it is unclear how it is possible to administer all of these ingredients when it is has not been established the female is deficient in any of these ingredients.
The phrase “wherein said nutraceutical formulation is administered” in Claim 11, line 1 is vague and indefinite as it is unclear whether the first nutraceutical formulation or the adjusted nutraceutical formulation is administered.
Claim 12 recites the limitation "said nutraceutical compound" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Applicant is advised to consider stating "said nutraceutical formulation".
The phrase “formulation is administered to said to a female” in Claim 17, line 2 is vague and indefinite as there appears to be typos.
The phrase “decease nausea” in Claim 19, line 8 is vague and indefinite as there appears to be a typo.
The phrase “that protecting cells” in Claim 19, line 44 is vague and indefinite as there appears to be typos.
Clarification and/or correction required.
ANSWERS TO APPLICANT’S ARGUMENTS
In response to Applicant’s arguments (See p. 14+ of Applicant’s Paper filed 5/9/2022.) regarding the previously cited prior art, it is noted said references are no longer cited.
The limitations of the amended/new claims are discussed above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
May 9, 2022